Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161655                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  ARTHUR ORMONDE PRICE, JR.,                                                                            Megan K. Cavanagh
           Plaintiff-Appellant,                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 161655
                                                                    COA: 346145
                                                                    Saginaw CC: 17-032666-NI
  SAMUEL ONEAL AUSTIN and L & B
  CARTAGE, INC., d/b/a OMNI QUALITY
  INSPECTION SERVICES,
            Defendants-Appellees.

  _________________________________________/


        On order of the Court, the application for leave to appeal the April 30, 2020
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether (1) the trial court improperly assessed the appellee-driver’s
  credibility regarding the existence of a sudden emergency in granting summary
  disposition pursuant to MCR 2.116(C)(10), and (2) the sudden emergency doctrine is an
  application of the reasonably prudent person standard, not an affirmative defense, such
  that it may only be determined by a jury. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellees shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellees shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellees’ brief.
  The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2021
           p0120
                                                                               Clerk